          Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 1 of 22




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:19-CR-43
                                           :
              v.                           :   (Judge Conner)
                                           :
SAQUEENA WILLIAMS and                      :
NYREE LETTERLOUGH,                         :
                                           :
                    Defendants             :

                                  MEMORANDUM

      Defendants Saqueena Williams and Nyree Letterlough move the court to

sever trial pursuant to Federal Rule of Criminal Procedure 14. Williams further

moves to suppress evidence obtained during the search of two residences made

pursuant to search warrants, and evidence obtained from five cell phones. For the

following reasons, we will deny both motions.

I.    Factual Background & Procedural History 1

      On February 1, 2018, police arrested Saqueena Williams after setting up a

“controlled buy” coordinated by Trooper Shawn Panchik of the Pennsylvania State

Police. (Doc. 63 ¶ 41; Doc. 69 at 6). That same day, state police obtained and

executed search warrants for three residential addresses in the Harrisburg,

Pennsylvania area: 1936 Rudy Road, 1855 Bradley Drive, and 2147 Kensington

Street. (Doc. 69 at 6; Doc. 63-1). The warrants sought, inter alia, controlled

substances, drug paraphernalia, cell phones, cash, and firearms. (Doc. 63-1 at 13-16,




      1
        The following facts derive primarily from Williams’ submissions in support
of her motion to suppress evidence. (See generally Docs. 63, 63-1, 63-2).
          Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 2 of 22




29-32). Trooper Panchik provided the affidavit of probable cause in support of the

warrants, (see id. at 2-16, 19-31). 2 During the searches, state troopers seized, among

other items, firearms, marijuana, cocaine, drug-trafficking paraphernalia, bulk

currency, and numerous cell phones. (See id. at 17, 33; Doc. 69 at 7). Those items

formed the basis of the instant charges.

      In January 2019, a federal grand jury returned an 11-count indictment

charging Williams and Letterlough with conspiracy to distribute cocaine, cocaine

base, and marijuana, 21 U.S.C. § 846 (Count 1); two counts of possession with intent

to distribute cocaine and cocaine base, 21 U.S.C. § 841(a) (Counts 4, 7); three counts

of possession of a firearm in furtherance of a drug-trafficking crime, 18 U.S.C. §

924(c) (Counts 5, 8, 11); two counts of possession of a stolen firearm, 18 U.S.C. §

922(j) (Counts 6, 9); and possession of a firearm with an obliterated serial number,

18 U.S.C. § 922(k) (Count 10). (Doc. 3). Williams was also charged with two counts

of distribution of cocaine, 21 U.S.C. § 841(a) (Counts 2, 3). (Id. at 4-5). Williams and

Letterlough pled not guilty. (See Docs. 18, 25). Williams subsequently moved,

through appointed counsel, to sever her charges from Letterlough’s and to suppress

evidence from the searches of Rudy Road and Bradley Drive. (See Doc. 63).




      2
        The affidavits of probable cause submitted in support of the search
warrants for both 1936 Rudy Road and 1855 Bradley Drive are identical in all
materials respects, save for the addresses to be searched. The affidavit in support
of the search warrant for 2147 Kensington Street was not contested and has not
been submitted, but the government confirms it was also identical. (See Doc. 69 at
6). We refer to the affidavit, as the parties do, in the singular form.


                                            2
        Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 3 of 22




Letterlough also filed a motion to sever, incorporating Williams’ arguments. (See

Doc. 62).

      On October 22, 2020, the court held a suppression hearing. (See Doc. 66).

Following the hearing, counsel submitted supplemental briefing, and the motions

are now fully briefed. (See Docs. 64, 69, 73, 76, 79). The court will address both

pending motions herein.

II.   Discussion

      Williams and Letterlough together argue that they will be prejudiced by a

joint trial. Williams separately seeks suppression of items seized during the

searches at Rudy Road, Bradley Drive, and Kensington Street. We first address the

joint motion.

      A.        Motion to Sever

      “There is a preference in the federal system for joint trials of defendants who

are indicted together.” Zafiro v. United States, 506 U.S. 534, 537 (1993); see also

United States v. Lore, 430 F.3d 190, 204-05 (3d Cir. 2005). The Third Circuit Court of

Appeals has explained that this joinder policy “promote[s] efficiency and serve[s]

the interests of justice by avoiding the scandal and inequity of inconsistent

verdicts.” Lore, 430 F.3d at 204-05. The Federal Rules of Criminal Procedure

reflect this liberal joinder policy. See FED. R. CRIM. P. 8, 14.

      Rule 8(b) allows the government to charge two or more defendants in the

same charging document “if they are alleged to have participated in the same act or

transaction, or in the same series of acts or transactions, constituting an offense or

offenses.” FED. R. CRIM. P. 8(b). Rule 8(b) does not require that all defendants be


                                            3
        Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 4 of 22




charged in all counts for joinder to be proper. Id.; see United States v. Eufrasio, 935

F.2d 553, 567 (3d Cir. 1991). When all defendants are alleged to have participated in

a single criminal conspiracy, a joint trial on the conspiracy charge and substantively

related counts “aid[s] the finder of fact in determining the full extent of the

conspiracy and prevent[s] the tactical disadvantage to the government from

disclosure of its case.” United States v. Voigt, 89 F.3d 1050, 1094 (3d Cir. 1996)

(citations omitted).

       Under Rule 14, the trial court may sever properly joined defendants when

joinder “appears to prejudice a defendant or the government.” FED. R. CRIM. P.

14(a). A court will sever charges for trial “only if there is a serious risk that a joint

trial would compromise a specific trial right of one of the defendants, or prevent the

jury from making a reliable judgment about guilt or innocence.” Zafiro, 506 U.S. at

539; United States v. Urban, 404 F.3d 754, 775 (3d Cir. 2005). The mere fact that the

government may introduce evidence of other crimes against one defendant does not

entitle a codefendant to a severance. See United States v. McGlory, 968 F.2d 309,

340 (3d Cir. 1992). Indeed, even when “the evidence against one [defendant] is more

damaging than that against another,” our court of appeals favors a joint trial.

United States v. Ward, 793 F.2d 551, 556 (3d Cir. 1986); see Lore, 430 F.3d at 205

(quoting United States v. Somers, 496 F.2d 723, 730 (3d Cir. 1974)).

       A defendant seeking a severance faces a “heavy burden.” Urban, 404 F.3d at

775; United States v. Avila, 610 F. Supp. 2d 391, 398 (M.D. Pa. 2009). To obtain a

severance, a defendant must demonstrate prejudice so “clear and substantial” as to

result in an unfair trial. See United States v. Riley, 621 F.3d 312, 335 (3d Cir. 2010)


                                             4
        Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 5 of 22




(quoting McGlory, 968 F.2d at 340). Clear and substantial prejudice exists when a

jury would be unable “to compartmentalize the evidence as it relates to separate

defendants.” United States v. Davis, 397 F.3d 173, 182 (3d Cir. 2005); Avila, 610

F. Supp. 2d at 397 (quoting Lore, 430 F.3d at 205). Even when a defendant succeeds

in establishing prejudice, the decision whether to sever the defendant’s case rests in

the sound discretion of the trial court. See Zafiro, 506 U.S. at 538-39; see also Lore,

430 F.3d at 204-05.

      When a defendant argues that prejudice will result from the inability of

codefendants to provide exculpatory testimony in a joint trial, our court of appeals

has enumerated four factors to consider: “(1) the likelihood of co-defendant’s

testifying; (2) the degree to which such testimony would be exculpatory; (3) the

degree to which the testifying co-defendants could be impeached; and (4) judicial

economy.” Davis, 397 F.3d at 182-83 (quoting United States v. Boscia, 573 F.2d 827,

832 (3d Cir. 1978)). “Bare assertions” of promised testimony are not enough, and

judicial economy counsels against separate trials. Boscia, 573 F.2d at 832, 833.

      In the matter sub judice, Williams and Letterlough argue that they will suffer

prejudice from a joint trial because they will be unable to call each other to testify

regarding contraband seized from Kensington Street. (See Doc. 62 ¶ 3; Doc. 63 ¶¶ 8-

11; Doc. 64 at 6-7). Williams avers (and Letterlough confirms) that Letterlough will

testify on her behalf, and state that Williams “had no knowledge” of a Smith &

Wesson firearm recovered from Letterlough’s residence on Kensington Street.

(Doc. 63 ¶¶ 10-11; Doc. 62 ¶ 3). Letterlough claims that Williams will return the

favor, testifying that Letterlough “had no knowledge of or possessory interest in”


                                           5
        Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 6 of 22




the drugs found at Kensington Street. (Doc. 62 ¶ 3). Williams, however, does not

promise to testify on Letterlough’s behalf.

      Under the Boscia factors, neither Williams nor Letterlough has carried her

respective burden. As an initial matter, these statements by the codefendants do

not rise above “bare assertions” of potential testimony. See Boscia, 573 F.2d at 832.

Williams has not even averred any willingness to testify for Letterlough.

Accordingly, the first factor does not favor severance. If taken at face value,

however, this potential testimony would be exculpatory; thus, the second factor

favors severance. Nevertheless, such testimony would also very likely be

impeached under the third factor, as the government confirms. (See Doc. 69 at 26).

Williams and Letterlough are cousins and are accused of being business partners in

a long-running conspiracy to traffic cocaine and marijuana in the City of

Harrisburg. Williams also acknowledges that Letterlough has previous crimen falsi

convictions that would further undermine her potential testimony. (See Doc. 63 ¶

13; Doc. 64 at 6). Accordingly, the third factor counsels against severance.

      Finally, considerations of judicial economy confirm that a joint trial is

appropriate for these defendants. Williams and Letterlough are charged together

on nine of the 11 counts in the indictment. Other than two drug-distribution

charges against Williams, neither of which are the subject of Letterlough’s

potentially exculpatory testimony, the defendants face identical charges. Judicial

economy particularly favors a single trial here, as Williams and Letterlough are

“charged with a single conspiracy.” See Johnson v. Tennis, 549 F.3d 296, 302 (3d

Cir. 2008) (citing United States v. Eufrasio, 935 F.2d 553, 568 (3d Cir. 1991)).


                                            6
        Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 7 of 22




      In light of the above analysis, the court concludes that both Williams and

Letterlough have failed to sustain the “heavy burden” to demonstrate prejudice

justifying severance under Rule 14(a). See Urban, 404 F.3d at 775. Letterlough’s

and Williams’ motions to sever will be denied.

      B.     Motion to Suppress

      Williams’ suppression motion consists of two arguments. Williams first

argues the affidavit used to obtain warrants to search Rudy Road and Bradley Drive

did not contain sufficient indicia for a magistrate to find probable cause. Williams

argues the affidavit contained stale information, no information about confidential

informant (“CI”) reliability, and no nexus between the residences and the alleged

crimes. She further argues that the warrants themselves were “so lacking in indicia

of probable cause” that the officers who executed them could not have relied on the

warrants in good faith. (Doc. 63 ¶¶ 26-47; Doc. 64 at 7-12; Doc. 73 at 23-26).

      In her original motion and brief, Williams also argued that any information

recovered from cell phones seized from the Bradley Drive location should be

suppressed. Williams argued that the February 2018 search warrant for Bradley

Drive failed to identify specific cell phone content, and the April 2018 cell phone

search warrant only covered cell phones seized from Kensington Street. (See Doc.

63 ¶¶ 48-51; Doc. 64 at 10-14, 16). Williams now shifts focus to the Kensington Street

cell phones themselves. She argues that she has a privacy interest in five of the six

cell phones seized from Kensington Street, and that the evidence obtained from

those five phones should be suppressed because the cell phone warrant was void as




                                           7
        Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 8 of 22




a general warrant. (See Doc. 73 at 10, 13-22; Doc. 73-1 ¶¶ 14-17; Doc. 79 at 7-10). We

address each aspect of Williams’ suppression motion in turn.

             1.     Probable Cause for the Rudy Road and Bradley Drive Search

                    Warrants

      The Fourth Amendment to the United States Constitution protects

individuals from unreasonable searches and seizures. See U.S. CONST. amend. IV;

Horton v. California, 496 U.S. 128, 133 (1990). When searching a home, the

constitutional default is that a warrant is required. See Payton v. New York, 445

U.S. 573, 586 & n.25 (1980) (citations omitted). To issue a search warrant, a neutral

magistrate must find that, under the totality of the circumstances, “there is a fair

probability that contraband or evidence of a crime will be found in a particular

place.” Illinois v. Gates, 462 U.S. 213, 238 (1983). Courts reviewing such

determinations do not make a de novo probable cause assessment; they “simply []

ensure that the magistrate had a substantial basis for . . . concluding that probable

cause existed.” United States v. Miknevich, 638 F.3d 178, 182 (3d Cir. 2011) (second

alteration in original) (quoting Gates, 462 U.S. at 238-39).

      Probable cause is an amorphous concept. Ornelas v. United States, 517 U.S.

690, 695-96 (1996). It is “not readily, or even usefully, reduced to a neat set of legal

rules.” Id. (quoting Gates, 462 U.S. at 232). Its existence must be determined from

the view of the officer on the street, not the judge in the courtroom. United States

v. Sokolow, 490 U.S. 1, 7-8 (1989); see also United States v. Cortez, 449 U.S. 411, 418

(1981). Whether probable cause exists is an objective determination based on the

totality of the circumstances present at the time of the challenged governmental


                                            8
        Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 9 of 22




conduct. See United States v. Williams, 413 F.3d 347, 353 n.6 (3d Cir. 2005).

Probable cause “is not a high bar.” Kaley v. United States, 571 U.S. 320, 338 (2014).

       The probable cause inquiry also considers whether “there is a fair probability

that contraband or evidence of a crime will be found in a particular place.” Gates,

462 U.S. at 238. If the affidavit fails to establish a nexus between the crime alleged

and the place to be searched, the Fourth Amendment precludes the search. United

States v. Stearn, 597 F.3d 540, 558 (3d Cir. 2010). The nexus inquiry is a “common-

sense” assessment based on all facts averred in the affidavit, and no particular

factor is controlling. Id. at 554 (quoting Gates, 462 U.S. at 238). The magistrate may

make “normal inferences about where a criminal might hide [evidence or

contraband].” Id. at 554 (quoting United States v. Jones, 994 F.2d 1051, 1056 (3d Cir.

1993)). In drug cases, “it is a reasonable inference to conclude that drug dealers

often store evidence of drug crimes in their residences.” Stearn, 597 F.3d at 558;

United States v. Burton, 288 F.3d 91, 104 (3d Cir. 2002) (same); United States v.

Hodge, 246 F.3d 301, 306 (3d Cir. 2001) (same); United States v. Whitner, 219 F.3d

289, 297 (3d Cir. 2000) (collecting cases).

       Probable cause can cease to exist if the information in an affidavit becomes

too stale. See United States v. Zimmerman, 277 F.3d 426, 434 (3d Cir. 2002). The

age of the information, however, must be analyzed together with the “‘nature of the

crime and the type of evidence.’” Id. (quoting United States v. Tehfe, 722 F.2d 1114,

1119 (3d Cir. 1983)). If the affidavit avers facts indicating “protracted or ongoing”

criminal acts, the information’s age becomes less important. United States v.

Henley, 941 F.3d 646, 653 (3d Cir. 2019) (citing United States v. Urban, 404 F.3d 754,


                                              9
         Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 10 of 22




774-75 (3d Cir. 2005)). Protracted and ongoing criminal acts are “inherent in a

large-scale narcotics operation.” United States v. Harris, 482 F.2d 1115, 1119 (3d Cir.

1973).

         We begin our analysis by setting forth, in summarized fashion, the pertinent

portions of the lengthy and detailed February 1, 2018 affidavit of probable cause. In

that affidavit, Trooper Panchik avers as follows:

         •   Trooper Panchik had extensive experience with drug investigations and
             arrests, as well as specialized education and training in the fields of drug
             trafficking and enforcement. (Doc. 63-1 at 3).

         •   Trooper Panchik had significant experience working with cooperating
             defendants and CIs in investigating and prosecuting drug-trafficking
             conspiracies. (Id. at 4).

         •   In 2012, Trooper Panchik and other law enforcement agencies received
             information from five separate confidential sources that Williams was
             distributing cocaine in large quantities around the Harrisburg area. One
             source stated that Letterlough helped Williams source cocaine from North
             Carolina. (Id.)

         •   Trooper Panchik was aware that Williams’ brothers had been arrested
             and imprisoned in 2015 and 2016. Trooper Panchik believed Williams’
             brothers assisted in distribution, and their incarceration forced Williams
             herself to become more involved and “hands-on” in cocaine distribution
             in 2016. (Id. at 4, 5).

         •   In August 2016, Trooper Panchik “began an investigation into Saqueena
             Williams [a.k.a.] Queenie and her cocaine distribution in and around
             Harrisburg City.” (Id. at 5).

         •   On August 18, 2016, Trooper Panchik debriefed a CI (“CI #1”) who stated
             they had purchased cocaine from a woman known as “Queenie”
             throughout 2016. Six days later, on August 24, 2016, Trooper Panchik
             used this CI to set up a controlled buy of cocaine from Williams in
             Harrisburg. A woman identified as Williams exited 1936 Rudy Road
             before the transaction, and returned to it immediately after. (Id. at 5-6).




                                             10
Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 11 of 22




•   The next day, on August 25, 2016, Trooper Panchik obtained a court order
    to geolocate the cell phone number used to communicate with Williams
    for the controlled buy. Geolocation results from this court order
    confirmed that Williams often stayed overnight at the Rudy Road location.
    Trooper Panchik also referenced “open source information” noting that
    Williams had resided at the Rudy Road address since 2005. (Id. at 5, 6).

•   Geolocation results informed Trooper Panchik that Williams also spent
    nights at the Bradley Drive location. Trooper Panchik learned that
    Williams’ mother, Rosheema Davis, owns the Bradley Drive residence. In
    2016 and 2017, both surveillance and a confidential source confirmed to
    Trooper Panchik that Williams frequented the Bradley Drive residence
    alone. (Id. at 7, 9).

•   On September 14, 2016, Trooper Panchik observed an electric
    maintenance van parked at the Bradley Drive address and confirmed
    through geolocation that Williams’ cell phone was at the residence.
    Trooper Panchik coordinated with Sergeant Reber to contact Williams
    while she was at the Bradley Drive location. Sergeant Reber knocked on
    the front door, and Williams emerged from the garage. When Sergeant
    Reber asked Williams for her name, she claimed to be Rosheema Davis.
    When he asked for contact information, she claimed to have just recently
    moved into the Bradley Drive residence and therefore had no telephone
    number to provide to him. (Id. at 7, 8).

•   Due to his experience and training, Trooper Panchik knew that
    sophisticated drug traffickers utilize various addresses to elude detection
    and will not keep illicit items at a location known to police. He believed
    Williams was a “sophisticated narcotics trafficker” who showed common
    signs of activities meant to “limit [her] exposure” to competitors and law
    enforcement. (Id. at 8).

•   In October 2016, Trooper Panchik spoke to another CI (“CI #2”), who
    claimed Williams stored cocaine and money at Letterlough’s Kensington
    Street residence. (Id. at 8-9).

•   In August 2017, Trooper Panchik conducted a “trash pull” at the Bradley
    Drive residence. No drugs or paraphernalia were recovered. Three
    weeks later, video surveillance identified Williams as she brought a small
    trash bag to the curb and observed garbage collection occur before
    leaving the residence. Williams’ odd behavior in personally handing trash
    to the collector led Trooper Panchik to believe that Williams had
    discovered his previous pull and was taking steps to prevent a further
    trash pull. (Id. at 9, 10).


                                    11
          Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 12 of 22




      •     On October 2, 2017, Trooper Panchik used CI #1 to call Williams for
            another controlled buy of cocaine. Minutes before the transaction,
            surveillance observed Williams leave the Rudy Road residence.
            Immediately after the transaction, surveillance observed Williams
            meeting up with Letterlough. Trooper Panchik believed that Letterlough
            met with Williams to obtain the funds from the controlled buy. (Id. at 10-
            11).

      •     In September 2017, October 2017, and January 2018, surveillance
            continued to observe Williams and her vehicles at both the Bradley Drive
            and Rudy Road residences for hours at a time. (Id. at 10, 11, 12).

      •     On January 31, 2018, Trooper Panchik spoke with another CI (“CI #4”) 3
            who previously claimed to have purchased two to three kilograms of
            cocaine from Williams and Letterlough in 2015. The following day,
            Trooper Panchik set up a third controlled buy with the goal of arresting
            Williams onsite. (Id. at 12).

      •     On February 1, 2018, Trooper Panchik executed the undercover
            operation. After CI #1 contacted Williams to purchase cocaine,
            surveillance observed Williams exit the Rudy Road location, drive to the
            Kensington Street location, and exit the Kensington Street location less
            than 10 minutes later. Williams then drove to the meet location, where
            she was detained by Pennsylvania State Police. Troopers searched
            Williams and found three ounces of cocaine on her person. (Id.)

Based upon his affidavit, Trooper Panchik applied for, obtained, and executed

search warrants for the Rudy Road, Bradley Drive, and Kensington Street

residences.

      Williams principally claims that the affidavit contained “stale information”

based on the historical information that Trooper Panchik provided regarding

Williams, her family members in prison, and the lapse in time between the three

controlled buys. (See Doc. 63 ¶¶19-38; Doc. 64 at 2, 3, 8-10; Doc. 73 at 23-26). She

also obliquely attacks the reliability of the information provided by the CIs because


      3
          The affidavit does not reference a CI #3. (See Doc. 76 at 6).


                                            12
          Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 13 of 22




the affidavit did not include averments regarding their reliability. (See Doc. 63 ¶ 40;

Doc. 64 at 9). She finally argues that Trooper Panchik’s affidavit failed to establish

the necessary nexus between criminal activity and the Rudy Road and Bradley

Drive locations. (See Doc. 63 ¶¶ 41-47; Doc. 64 at 10-11).

      Williams’ piecemeal approach to the facts of the affidavit fails to acknowledge

that probable cause is a holistic, totality-of-the-circumstances assessment. See

Miknevich, 638 F.3d at 182 (3d Cir. 2011) (citing Gates, 462 U.S. at 238-39). The age

of some of the historical information provided by Trooper Panchik 4 does not

diminish the relevance of two completed controlled buys and a third controlled buy

event, which led to a lawful arrest of Williams with three ounces of cocaine on her

person. (See Doc. 63-1 at 12; Doc. 69 at 6). Trooper Panchik’s first paragraph

describing his investigation into Williams’ notes that five different confidential

sources provided information in 2012, claiming Williams ran “a large-scale cocaine

(powder and crack cocaine) distribution network in Harrisburg City.” (Id. at 4).

Subsequent pages describe multiple CIs who confirmed these claims in 2016, 2017,

and 2018. (Id. at 5-12). His affidavit describes a years-long investigation into

“protracted and ongoing” drug trafficking, meaning the age of any particular fact

loses its importance. See Harris, 482 F.2d at 1119; see also Henley, 941 F.3d at 653.




      4
        It is readily apparent that certain background information was provided not
to support probable cause, but for historical purposes to explain Trooper Panchik’s
familiarity with relevant parties. His affidavit explicitly states that he did not begin
a formal investigation into Williams until August 2016. (See Doc. 63-1 at 5, 21).


                                           13
       Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 14 of 22




       Williams also ignores that the probable-cause analysis includes, but is not

limited to, “the veracity and basis of knowledge of persons supplying hearsay

information.” See Gates, 462 U.S. at 238 (internal quotation marks omitted).

Williams correctly observes that the first confidential tips came in years before

Trooper Panchik sought warrants for Rudy Road and Bradley Drive, and that he

failed to mention CI reliability explicitly. Williams’ selective recitation of the facts,

however, ignores that Trooper Panchik verified the reliability of his CIs through

controlled buys which confirmed Williams was trafficking cocaine. The controlled

buys reinforced the claims of Trooper Panchik’s CIs, and provided ample probable

cause to search residences that were connected to Williams and believed to contain

drug-trafficking contraband. See United States v. Stearn, 597 F.3d 540, 558-59 (3d

Cir. 2010) (explaining that, for drug-trafficking offenses, no direct evidence is

required to find probable cause to search a defendant’s residence).

       Williams nexus argument fails for the same reason. Although Williams

claims the affidavit does not adequately establish the connection between the

alleged crimes and the Rudy Road and Bradley Drive residences, (see Doc. 64 at 10-

11; Doc 73 at 23-26), this assertion is conclusively rebutted by Trooper Panchik’s

affidavit. We discuss each location seriatim.

       1936 Rudy Road was Williams’ long-time residence. (See Doc. 63-1 at 5, 13).

She was observed leaving this residence immediately before the August 2016

controlled buy and returning to it immediately afterwards. (Id. at 6). She was

observed leaving the Rudy Road residence minutes before the October 2017

controlled buy. (Id. at 11). Cell phone geolocation information obtained through a


                                            14
       Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 15 of 22




court order confirmed she spent nights there. (Id.) Williams argues that because

Trooper Panchik never personally observed her “entering the residence[] with

contraband or large bags,” that no nexus to Rudy Road exists. (Doc. 64 at 11).

Direct evidence of nexus, such as personal observation, is plainly not required by

our court of appeals. See Stearn, 597 F.3d at 554. To the contrary, there are “many

factors that may help establish the required nexus,” see id. at 559, and Trooper

Panchik’s affidavit identified several of them. Specifically, his affidavit contains

facts about Williams running a “large-scale operation,” multiple controlled buys, an

“attempt to evade officers’ questions” about her identity and address, “probable

cause to arrest [Williams] on drug-related charges,” and the conclusions of Panchik,

an experienced officer, regarding where evidence of the trafficking might be found.

See id. at 559-60 (listing factors). These factors are more than sufficient to allow a

magistrate to draw a reasonable inference that evidence of drug-trafficking could be

located at 1936 Rudy Road.

      Williams’ arguments regarding Bradley Drive fare no better. While 1855

Bradley Drive was not Williams’ residence, she was connected to Bradley Drive by

direct observation of law enforcement, (Doc. 63-1 at 8), by video surveillance, (id. at

10), by tips from confidential informants, (id. at 9), by cell phone geolocation, (id. at

7), and by statements from Williams herself--when she provided a false name to

Sergeant Reber, telling him she had “just moved in” to Bradley Drive, (id. at 8).

Trooper Panchik reasonably inferred that Williams gave false information to

distance herself from the Bradley Drive location, in an attempt to elude competitors

and law enforcement. (Id.) In addition, Williams spent overnights at the Bradley


                                            15
       Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 16 of 22




Drive residence, was present when repairs were being done to the home, and even

brought out the garbage. This substantial evidence of Williams’ association with

the residence—particularly when coupled with her evasive behavior and falsely

identifying information, the existence of probable cause that Williams was

trafficking drugs, and Trooper Panchik’s averments regarding a sophisticated and

large-scale operation—is more than sufficient to provide a nexus between the

alleged crimes and 1855 Bradley Drive. See Stearn, 597 F.3d at 559-60.

      In sum, Williams’ fractured approach to Trooper Panchik’s affidavit is

inconsistent with settled Fourth Amendment principles. Under the totality of the

circumstances, we have no doubt that the detailed and thorough 13-page affidavit

provided “a substantial basis for . . . concluding that probable cause existed.”

Miknevich, 638 F.3d at 182 (alteration in original) (quoting Gates, 462 U.S. at 238-

39). Because we find that the affidavit contained sufficient information for a

magistrate to conclude that probable cause existed, we need not address Williams’

good-faith argument.

             2.     Cell Phone Warrant for Kensington Street

      Williams also asserts that the April 2018 affidavit for a search of six cell

phones recovered from the Kensington Street address is void as a general warrant.

Williams initially contended that this warrant could not be used to search phones

seized from the Bradley Drive address. (See Doc. 63 ¶¶ 48-51; Doc. 64 at 12-14). The

government responded that no phones from Bradley Drive were searched, and that

phones from Letterlough’s residence on Kensington Street were searched but had

long been out of use. (See Doc. 69 at 7-8). In both its brief and at the suppression


                                           16
       Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 17 of 22




hearing, the government provided 2014 as the last date of activation for the phones.

(Id.; Doc. 76 at 11). Finally, the government noted one of the phones seized from the

Kensington Street address seems to have been used by Williams, because text

messages sometimes referred to the recipient as “Q.” (Id.)

      Williams now contends that she has a privacy interest in five of the six

phones from Kensington Street, not Bradley Drive, that were subject to search

under the April 2018 cell phone warrant. (See Doc. 73 at 13-22; Doc. 73-1; Doc. 79 at

7-9). The government characterizes Williams’ newfound request as untimely, since

the Kensington Street cell phones were not the subject of her initial motion, and

asks us to deny it on that basis. (See Doc. 76 at 10). The government further argues

that Williams’ asserted expectation of privacy in the Kensington Street phones is

unreasonable. (Id. at 12-18).

      Fourth Amendment analysis traditionally begins with examining whether

the defendant possessed a reasonable expectation of privacy in the object or place

being searched. See Kyllo v. United States, 533 U.S. 27, 27-28 (2001); Katz v. United

States, 389 U.S. 347, 361 (1967) (Harlan, J., concurring). An individual who lacks a

reasonable expectation of privacy in a place cannot invoke Fourth Amendment

protection. See United States v. Perez, 280 F.3d 318, 337 (3d Cir. 2007). Merely

claiming ownership over property is not sufficient, because property law concepts

inform, but do not control, the Fourth Amendment analysis. See Rawlings v.

Kentucky, 448 U.S. 98, 105 (1980) (citing Rakas v. Illinois, 439 U.S. 128, 143 (1978));

United States v. Burnett, 773 F.3d 122, 132 (3d Cir. 2014). Indeed, when the

property or area searched “is in the control of a third party,” an individual lacks a


                                           17
       Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 18 of 22




reasonable expectation of privacy in that property or area. Gov't of Virgin Islands v.

Williams, 739 F.2d 936, 938 (3d Cir. 1984) (citing Rakas, 439 U.S. at 133-34). In other

words, a defendant aggrieved by the introduction of damaging evidence obtained

from an illegal search of a third party’s property or premises suffers no Fourth

Amendment infringement. Rakas, 439 U.S. at 133-34; United States v. Baker, 221

F.3d 438, 442 (3d Cir. 2000). A defendant must show both that she subjectively had

an expectation of privacy in the place or property searched, and that society

objectively would accept that expectation as reasonable. See Rakas, 439 U.S. at 143

& n.12; United States v. Donohue, 764 F.3d 293, 298-99 (3d Cir. 2014).

      Overnight guests “legitimately” in a third-party’s home may have a

reasonable expectation of privacy therein. Perez, 280 F.3d at 337 (citing Minnesota

v. Olson, 495 U.S. 91, 98-99 (1990)). The law distinguishes between overnight guests

(who reasonably expect a degree of privacy) and transient visitors at a third party’s

property (who do not). See Minnesota v. Carter, 525 U.S. 83, 90 (1998); see also

United States v. Rose, 613 F. App’x 125, 129 (3d Cir. 2015) (nonprecedential)

(holding no expectation of privacy for a social guest at the apartment of a long-time

friend). In most cases, a person’s “status as an overnight guest is alone enough to

show that [she] had an expectation of privacy in the home.” Olson, 495 U.S. at 96-

97. Several factors guide this assessment, including, inter alia, whether and how

often the person spent the night, whether the person had a key, whether the person

received mail at the property, and whether the person stored personal belongings

or overnight accoutrements in the place. See, e.g., United States v. Pettiway, 429 F.

App’x 132, 133 (3d Cir. 2011) (nonprecedential); United States v. Edwards, No. 11-


                                          18
       Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 19 of 22




735, 2013 WL 2256125, at *10 (E.D. Pa. May 23, 2013); United States v. Henry, No. 11-

30, 2012 WL 2886204, at *5-6 (D.V.I. July 15, 2012); United States v. Mitchell, No. 10-

CR-114, 2010 WL 3938235, at *4 (M.D. Pa. Oct. 4, 2010). But it is beyond

peradventure that “a co-conspirator’s participation in an operation or arrangement

that indicates joint control and supervision of the place searched,” standing alone,

cannot establish a legitimate expectation of privacy for Fourth Amendment

purposes. United States v. Padilla, 508 U.S. 77, 80, 82 (1993).

      To support her claim of a privacy interest, Williams provides a signed

affidavit, stating that she “owned, possessed, and used” five of the cell phones

seized from the Kensington Street home and that she did not intend to abandon

them there. (See Doc. 73-1 ¶¶ 14-17). She provides no other documentation or

information in support of this assertion. Arguing that her affidavit establishes a

reasonable expectation of privacy, Williams claims that any evidence obtained from

these five phones must be suppressed because the warrant authorizing a search of

the phones was void as a general warrant.

      We simply cannot credit this affidavit from Williams as establishing an

objectively reasonable expectation of privacy in the phones seized from the

Kensington Street location. Williams provides the court nothing other than a bare

assertion that she owned five of the deactivated cell phones at some point in time.

She provides no objective information to back her claims, such as a receipt of

purchase or a previous cell phone bill. She provides no timeline to the court for

when she last used any of these phones. She does not claim any attempt to label the

bag in which four of them were found, or to secure their locations. And she does


                                          19
       Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 20 of 22




not aver that she took other proactive steps to maintain dominion and control over

them. Cf. Riley v. California, 573 U.S. 373, 393-94 (2014) (finding expectation of

privacy in cell phone seized from defendant’s person during search incident to

arrest). In sum, Williams claims that she left five deactivated cell phones at

Letterlough’s residence for some indeterminate period of time, and provides the

court no other information about her purpose in doing so.

      As the government correctly points out, Williams’ initial motion (see Doc. 63)

did not appear to express any interest in the Kensington Street residence at all,

much less the phones seized therefrom, before learning that the government

believed she may have used one of the cell phones in 2014. (See Doc. 76 at 4-5, 7).

Notably, four of the six seized cell phones were located in Letterlough’s basement,

surrounded by contraband and drug-packaging paraphernalia. (See Doc. 69 at 8).

Williams’ argument that she was not in a position to provide any testimony

regarding these phones at the suppression hearing (see Doc. 79 at 3-5) further belies

her claim that she continued to maintain dominion and control over them at

Letterlough’s. (See Doc. 73-1 ¶¶ 16-17). It strains credulity to accept that Williams

maintained an objectively reasonable expectation of privacy in years-old

deactivated cell phones that she could not recognize, identify, or place without the

assistance of discovery photographs and descriptors.

      Williams also does not assert any privacy interest in the Kensington Street

home. She does not aver to be an overnight guest, to have possessed a key, to have

received mail there, or to have stored other personal belongings there. Cf. Olson,

495 U.S. at 98-99. In stark contrast, Trooper Panchik’s affidavit portrays Williams’


                                          20
       Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 21 of 22




association with Kensington Street as purely transactional: she often stopped by the

house for minutes at a time before or after drug deals. (See Doc. 63-1 at 8, 9, 11, 12,

13). The affidavit also contains no geolocation information that places Williams’

active cell phone at Kensington Street overnight. We therefore conclude from the

facts in the record that Williams was a transient visitor at the Kensington Street

location. She was “merely present with the consent of the householder,”

Letterlough, and did not have a reasonable expectation of privacy in the house or

the items that were seized from it, including the deactivated cellphones. See

Carter, 525 U.S. at 90. To the extent that Williams’ claim rests on her participation

as a coconspirator with Letterlough, any “joint control” she operated over

Kensington Street also does not establish a legitimate expectation of privacy for

Fourth Amendment purposes. See Padilla, 508 U.S. at 80, 82.

       We conclude that Williams did not have a reasonable expectation of privacy

in the phones seized from Letterlough’s residence on Kensington Street and thus

has not identified a violation of her Fourth Amendment rights. Accordingly, we do

not reach Williams’ subsequent arguments regarding the cell phone warrant.

III.   Conclusion

       We will deny Letterlough’s and Williams’ motions (Docs. 62, 63) to sever. We

will also deny Williams’ motion (Doc. 63) to suppress evidence because she has




                                           21
         Case 1:19-cr-00043-CCC Document 81 Filed 12/29/20 Page 22 of 22




failed to identify a Fourth Amendment violation. An appropriate order shall issue.


                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner
                                      United States District Judge
                                      Middle District of Pennsylvania

Dated:     December 29, 2020
